Edward Byrne Memorial Justice Assistance Grant (JAG) Program
Prohibited and Controlled Expenditure Guidance
Updated December 2022

Award Conditions for Edward Byrne Memorial Justice Assistance Grant
(JAG) awards made during or after (federal) Fiscal Year 2015:
AWARD CONDITIONS: “PROHIBITED EXPENDITURE LIST” AND “CONTROLLED EXPENDITURE LIST”
Starting with the FY 2015 program, each Office of Justice Programs (OJP) award made under the
Byrne JAG State and Local solicitations includes a series of conditions that deal with the “Prohibited
Expenditure List” and the “Controlled Expenditure List.” The information on this webpage (1) describes
the items currently included on the “Prohibited Expenditure List” and on the “Controlled
Expenditure List,” and (2) provides important explanatory notes regarding conditions in awards under
the FY 2015, FY 2016, and/or FY 2017 Byrne JAG programs.
IMPORTANT NOTE: The explanatory notes, which follow the lists, are crucial to understanding existing
award conditions.

PROHIBITED EXPENDITURE LIST
Effective starting as of August 29, 2017:
For purposes of conditions on OJP Byrne JAG awards that relate to the “Prohibited Expenditure List,”
the following items are on the “Prohibited Expenditure List.” See 34 U.S.C. § 10152, previously codified
at 42 U.S.C. § 3751.
IMPORTANT NOTE: As indicated below, Byrne JAG award funds may be used for items otherwise
listed in Prohibited Expenditure Category B if the Department of Justice first certifies in writing that
extraordinary and exigent circumstances exist that make the use of Byrne JAG award funds to provide
such matters essential to the maintenance of public safety and good order.

Prohibited Expenditure Category A:


Any direct or indirect use of Byrne JAG award funds to provide any security enhancements or
any equipment to any nongovernmental entity that is not engaged in criminal justice or public
safety.

Prohibited Expenditure Category B:


Unless the Department of Justice first certifies in writing that extraordinary and exigent
circumstances exist that make the use of Byrne JAG award funds to provide such
matters essential to the maintenance of public safety and good order, the following items
or matters are prohibited expenditures:
Unless the Attorney General certifies that extraordinary and exigent circumstances exist that
make the use of such funds to provide such matters essential to the maintenance of public
safety and good order—
(A) vehicles (excluding police cruisers), vessels (excluding police boats), or aircraft
(excluding police helicopters);
(B) luxury items;
(C) real estate;
(D) construction projects (other than penal or correctional institutions); or
(E) any similar matters.
“Vehicles” includes, without limitation:
o
o
o
o
o
o
o
o

Wheeled armored vehicles / tactical vehicles.
Buses / recreational vehicles.
Command vehicles / mobile command and control centers.
Trucks, including pickup trucks.
Vans, including passenger vans.
Motorcycles.
Sport utility vehicles (SUVs).
Segways, golf carts, all-terrain vehicles (ATVs), utility task vehicles (UTVs) and similar
items — when and if applicable state or local law requires licensing or registration of
such items.

For purposes of the “Prohibited Expenditure List,” a vehicle is considered a “police
cruiser” only if it is used in the ordinary course for routine police patrol within the
United States. Vehicles (including motorcycles, SUVs, pickup trucks, ATVs, and
UTVs) used as “police cruisers” are not prohibited under JAG, and therefore may be
acquired with JAG funds in the ordinary course, to the extent otherwise allowable
under the award.
“Vessels” includes, without limitation:
o

Any form of boat or watercraft capable of holding or transporting instruments, other
cargo and/or at least one person.

For purposes of the “Prohibited Expenditure List,” a “vessel” is considered a “police boat”
only if it is used by the recipient jurisdiction (or subrecipient jurisdiction, as applicable) in the
ordinary course to conduct law enforcement operations within the United States.
Vessels used as “police boats” are not included on the Prohibited List, and therefore may be
acquired with Byrne JAG funds in the ordinary course, to the extent otherwise allowable
under the award.

2

“Aircraft*” includes, without limitation:
o

Any craft designed to move instruments, other cargo, and/or at least one person through
the air, such as helicopters or airplanes (rotary-wing or fixed-wing aircraft).

For purposes of the “Prohibited Expenditure List,” a helicopter is considered a “police
helicopter” only if it is used by the recipient jurisdiction (or subrecipient jurisdiction, as
applicable) in the ordinary course to conduct law enforcement operations within the United
States.
Aircraft used as “police helicopters” are not included on the Prohibited List, and therefore
may be acquired with Byrne JAG funds in the ordinary course, to the extent otherwise
allowable under the award.
The use of BJA grant funds for unmanned aircraft systems (UAS), including
unmanned aircraft vehicles (UAV), and all accompanying accessories to support UAS
or UAV, is unallowable.
Requesting a Certification regarding items in Prohibited Expenditure Category B
With respect to items in Prohibited Expenditure Category B — that is, items and matters that
appear on the “Prohibited Expenditure List” only if the Department of Justice has not made the
required certification of “extraordinary and exigent circumstances … that make use of [award
funds] … essential to the maintenance of public safety and good order” — a recipient may
request that the Department of Justice make the required certification by making a submission
to OJP as described below.
The recipient may not obligate (or “use”) any Byrne JAG award funds for the item until and
unless the Department of Justice makes the required certification.
To request a Department of Justice certification of “extraordinary and exigent circumstances …
that make use of [award funds for the requested item or matter] … essential to the maintenance
of public safety and good order,” the recipient must:
1. Using the JustGrants system (JustGrants) submit a “Programmatic Costs” Grant
Award Modification (GAM), marked “Other” and with “JAG - DOJ certification request extraordinary and exigent; essential” typed in the available text box.
2. Attach to the GAM a letter, on the letterhead of the recipient jurisdiction and signed
by the recipient’s “authorized representative” for the particular Byrne JAG award in
question, that:
(a) Indicates the use of JAG award funds as to which the recipient requests the
required certification and the award number of the JAG award from which funds
would be obligated and used.
(b) Provides a general description of the recipient (or subrecipient, if applicable)
that will use award funds for the requested purpose.
(c) Indicates the amount of award funds that would be used for the requested
purpose, if the Department of Justice makes the required certification.

3

(d) Sets out a detailed justification that provides sufficient information to support
a Department of Justice finding and certification that “extraordinary and exigent
circumstances” exist that make use of the JAG award funds for the requested
purpose “essential to the maintenance of public safety and good order.”
If the Department of Justice makes the required certification, the recipient will be notified and
will receive a copy of the Department certification.
Prohibited Expenditure List, as in effect before August 29, 2017:


See Important Explanatory Notes, below.

CONTROLLED EXPENDITURE LIST
Effective starting as of August 29, 2017:


For purposes of conditions on OJP Byrne JAG awards that relate to the “Controlled Expenditure
List,” no items appear on the “Controlled Expenditure List.”

Controlled Expenditure List, as in effect before August 29, 2017:


See Important Explanatory Notes, below.

IMPORTANT EXPLANATORY NOTES ON BYRNE JAG AWARD CONDITIONS


The precise conditions that apply to a Byrne JAG award with respect to the “Prohibited
Expenditure List” and the “Controlled Expenditure List” vary depending on whether the award
was made under the FY 2015, FY 2016, or FY 2017 Byrne JAG Program. To determine which
conditions apply to a particular OJP award, refer to the award conditions that accompany the
particular award document.



The contents of both lists have changed over time. As discussed in more detail below,
recipients and others are to refer to the version of each list that applied at the time of an actual
or proposed obligation (“use”) of (federal) Byrne JAG award funds, as well as the conditions in
the particular Byrne JAG award. Archival information that includes prior versions of both lists
(which are incorporated by reference herein) may be accessed at
https://www.bja.gov/Jag/pdfs/JAGControlledExpendituresArchive.pdf.



Pertinent dates — “use of federal funds,” “purchase under the award,” and related
matters. For purposes of conditions on Byrne JAG awards that relate to the “Prohibited
Expenditure List” or the “Controlled Expenditure List”:
o

Award funds are not considered “used for items that are listed” on the “Prohibited
Expenditure List” or “Controlled Expenditure List” “at the time of purchase or acquisition”
until such time as (federal) Byrne JAG award funds are either (1) obligated for the
purchase or acquisition of the item, or (2) obligated to reimburse a recipient for the costs
of a purchase or acquisition initially made with the funds other than federal funds
awarded by OJP (e.g., the costs of a purchase or acquisition initially made with the
recipient’s own nonfederal funds).

4

o

Similarly, an item on either the “Prohibited Expenditure List” or the “Controlled
Expenditure List” is not considered “purchased under the award” or “acquired through a
federal program” until such time as (federal) Byrne JAG award funds are either (1)
obligated for the purchase or acquisition of the item, or (2) obligated to reimburse a
recipient for the costs of a purchase or acquisition initially made with the funds other
than federal funds awarded by OJP (e.g., the costs of a purchase or acquisition initially
made with the recipient’s own nonfederal funds).

o

The “allowability” of a cost for purchase or acquisition of an item on the “Prohibited
Expenditure List” or the “Controlled Expenditure List” is determined as of the date of the
pertinent obligation of (federal) award funds either (1) for the purchase or acquisition of
the item, or (2) to reimburse the award recipient for the costs of a purchase or
acquisition initially made with the funds other than federal funds awarded by OJP.

o

The applicability of a requirement with respect to transfer or sale of an item “on the
Controlled Expenditure List” — or a requirement with respect to notice to OJP prior to
disposal of such an item — is determined at the time of the transfer, sale, or disposal.
That is, the requirement applies if the item is “on the Controlled Expenditure List” at the
time of the transfer, sale, or disposal.

o

In the event that an item is removed from the “Controlled Expenditure List,” any
requirements (related to that item) for “incident reporting” and for adoption of standards
shall cease as of the date it is removed from the “Controlled Expenditure List.”

o

Should a recipient have a question regarding whether an item appears (or appeared) on
the “Prohibited Expenditure List” or the “Controlled Expenditure List” as of a particular
date, the recipient is to contact OJP for clarification.

5

“PROHIBITED EXPENDITURE LIST” AND “CONTROLLED EXPENDITURE LIST”
Versions in effect prior to August 29, 2017
Please note that OJP is in the process of updating policies and procedures regarding the purchase of
UAS/UAV/UAs. No requests for prior approval for UAS/UAV/UAs will be considered until the
policies and procedures have been updated and additional guidance has been provided to the
field. (July 2020)
As in effect from mid-June 2017 through August 28, 2017


The archive materials set out in the following pages
(https://www.bja.gov/Jag/pdfs/JAGControlledExpendituresArchive.pdf) identify the items and
matters that were on the “Prohibited Expenditure List” or the “Controlled Expenditure List” from
mid-June 2017 through August 28, 2017. Text and related material highlighted in yellow WERE
encompassed by the lists for this time period.

As in effect starting at the time of awards made under the FY 2015 Byrne JAG Program and
continuing until mid-June 2017


The archive materials set out in the following pages
(https://www.bja.gov/Jag/pdfs/JAGControlledExpendituresArchive.pdf) identify the items and
matters that were on the “Prohibited Expenditure List” or the “Controlled Expenditure List”
starting at the time awards were made under the FY 2015 Byrne JAG Program and continuing
until mid-June 2017. Text and related matter highlighted in yellow WERE NOT encompassed by
the lists for this time period.

6

